           Case 2:20-cv-00094-JAD-VCF Document 51 Filed 06/02/20 Page 1 of 1




 1
 2
 3
 4
 5
 6
 7
                                  UNITED STATES DISTRICT COURT
 8
                                         DISTRICT OF NEVADA
 9
10
     AHERN RENTALS, INC.,                                     Case No.: 2:20-cv-00094-JAD-VCF
11
             Plaintiff(s),                                                  ORDER
12
     v.                                                                 (Docket No. 50)
13
     KEITH WADE, et al.,
14
             Defendant(s).
15
16          Pending before the Court is the parties’ stipulation to continue early neutral evaluation in
17 this case on June 30, 2020. Docket No. 50. The Court GRANTS the request and VACATES the
18 early neutral evaluation on June 30, 2020. If the order resolving the motion to dismiss at Docket
19 No. 31 does not result in dismissal of this case, the parties must file a stipulation to reset the early
20 neutral evaluation within seven days of the issuance of that order. The stipulation must contain
21 five dates on which all parties are available to attend the early neutral evaluation.
22          IT IS SO ORDERED.
23          Dated: June 2, 2020
24                                                                 ______________________________
                                                                   Nancy J. Koppe
25                                                                 United States Magistrate Judge
26
27
28

                                                      1
